Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Response and the Request for Consideration under the After Final Consideration Pilot Program 2.0 filed on 4/16/2021.

Examiner’s Amendment
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Ms. Rahjima Francia (Reg. No. 76,812) on May 11, 2021.  During the telephone conference, Ms. Francia has agreed and authorized the Examiner to amend Claims 1, 3-5, 7, 8, and 10-14, and to cancel claims 2, 6, and 9.

Claims
Replacing Claims 1, 3-5, 7, 8, and 10-14 and canceling claims 2, 6, and 9 as following:
Claim 1:	 (Currently Amended)  A method 
acquiring, by a terminal comprising at least one processor, a web address in a preset interface that meets a preset condition in response to receiving, by the terminal, an instruction for entering the preset interface of a browser on the terminal; 
determining, by the terminal, a server corresponding to the web address in the preset interface that meets the preset condition;
establishing, by the terminal, a transport layer connection with the server prior to accessing a website corresponding to the web address in the preset interface; 
using, by the terminal, the established transport layer connection to send a network request to the server for acquiring the webpage content of the website in response to receiving, by the terminal, an instruction for  performing an action associated with the preset interface;
displaying, by the terminal, the webpage content of the website on the browser of the terminal; [[and]]
disconnecting the established transport layer connection between the terminal and the server in response to receiving, by the terminal, an instruction for exiting the web address in the preset interface that meets the preset condition; 
determining whether a network access point is switched to a proxy gateway; and
in an instance in which the network access point is switched to the proxy gateway, 
establish the transport layer connection with the proxy gateway.

Claim 2:	 (Canceled)  

Claim 3:	 (Currently Amended)  The method the web address that meets [[a]]the preset condition, the method further comprises:
turning on a compression transfer function of an intermediary; and
establishing a transport layer connection with the intermediary.

Claim 4:	(Currently Amended)  The method the web address that meets [[a]]the preset condition comprises: 
upon receiving an instruction for clicking a website link, acquiring a web address of the website link;  
upon receiving an instruction for entering a target website, acquiring a web address of a website link that meets a preset condition in the target website; and
when a current input box receives a web address inputted by a user, acquiring the web address inputted by the user.

Claim 5:	 (Currently Amended)  An apparatus 

determine a server corresponding to the web address in the preset interface that meets the preset condition;
establish a transport layer connection with the server prior to accessing a website corresponding to the web address in the preset interface; 
use the established transport layer connection to send a network request to the server for acquiring the webpage content of the website in response to receiving an instruction for  performing an action associated with the preset interface;
display the webpage content of the website on the browser of the apparatus; [[and]]
disconnect the established transport layer connection between the apparatus and the server in response to receiving an instruction for exiting the web address in the preset interface that meets the preset condition; 
determine whether a network access point is switched to a proxy gateway; and
in an instance in which the network access point is switched to the proxy gateway, 
establish the transport layer connection with the proxy gateway. 

Claim 6:	 (Canceled)  

Claim 7:	 (Currently Amended)  The apparatus 
 determine if a compression transfer function of an intermediary is turned on; and
 when the compression transfer function of the intermediary is turned on, establish a transport layer connection with the intermediary.

Claim 8:	 (Currently Amended)  A computer program product comprising at least one non- transitory computer readable medium having a processor executable program code stored therein, wherein, the program code is configured to when executed by the at least one processor, cause the at least one processor to:
acquire a web address in a preset interface that meets a preset condition in response to receiving, by a terminal, an instruction for entering the preset interface of a browser on the terminal; 
determine a server corresponding to the web address in the preset interface that meets the preset condition; 
establish a transport layer connection with the server prior to accessing a website corresponding to the web address in the preset interface; 
use the established transport layer connection to send a network request to the server for acquiring the webpage content of the website in response to receiving an instruction for  performing an action associated with the preset interface;
cause to display the webpage content of the website on the browser of the terminal; [[and]]
disconnect the established transport layer connection between the terminal and the server in response to receiving an instruction for exiting the web address in the preset interface that meets the preset condition; 
determine whether a network access point is switched to a proxy gateway; and
in an instance in which the network access point is switched to the proxy gateway, 
establish the transport layer connection with the proxy gateway.

Claim 9:	(Canceled) 

Claim 10:	(Currently Amended) The method 

Claim 11:	 (Currently Amended) The method 

Claim 12:	(Currently Amended) The method 

Claim 13:	(Currently Amended)  The method 
using, by the terminal, the established transport layer connection to send a network request to the intermediary for acquiring the webpage content of the website;
receiving, from the intermediary, a compressed webpage content turning on a compression transfer function of an intermediary; and
displaying, by the terminal, the compressed webpage content of the website on the browser of the terminal. 

Claim 14:	 (Currently Amended)  The method 
disconnecting the established transport layer connection between the terminal and the intermediary in response to disabling the compression transfer function. 

Examiner's Statement of reason for Allowance
Claims 1, 3-5, 7, 8, and 10-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method, an apparatus and a computer program product for acquiring a web address that meets a preset condition; determining a server corresponding to the web address and establishing a transport layer connection therewith; upon receiving an instruction for accessing a website corresponding to the web address, using the transport layer connection to send a network request to the server for acquiring the webpage content of the website. Such method can save time for establishing a transport layer connection, thereby improving the efficiency of accessing a website. When a transport layer connection is established with a server in advance, moreover, there are a very small number of data packets generated with the server, which greatly reduces the network data. Prior to receiving an instruction for accessing a website corresponding to the web address, moreover, only a transport layer connection is established with the server without requesting more data from the server, leading to a very low occupation of system resources such as memory and processor.
The closest prior art, as previously recited, Iwade (US20110066732), Cook (US6631360), Martin (US20030069852), and Golla (US20060136383), are also generally directed to various aspects of network communications.  However, none of Iwade, Cook, Martin, and Golla teaches or suggests, alone or in combination, the 1, 5, and 8.  For example, none of the cited prior art teaches or suggest the steps of acquiring, by a terminal comprising at least one processor, a web address in a preset interface that meets a preset condition in response to receiving, by the terminal, an instruction for entering the preset interface of a browser on the terminal; using, by the terminal, the established transport layer connection to send a network request to the server for acquiring the webpage content of the website in response to receiving, by the terminal, an instruction for performing an action associated with the preset interface; disconnecting the established transport layer connection between the terminal and the server in response to receiving, by the terminal, an instruction for exiting the web address in the preset interface that meets the preset condition; determining whether a network access point is switched to a proxy gateway; and in an instance in which the network access point is switched to the proxy gateway, establish the transport layer connection with the proxy gateway.
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER J MALINOWSKI whose telephone number is (571)272-5368.  The examiner can normally be reached on 8-6:30 MTWH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 5712705002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439